Citation Nr: 1213016	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  11-23 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbus, Ohio


THE ISSUE

Entitlement to payment or reimbursement for the cost of medical treatment provided from August 3, 2010 to August 7, 2010 at Riverside Methodist Hospital, Columbus, Ohio.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The appellant (according to the June 2011 statement of the case) is a Veteran of the United States Army.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 determination of a Department of Veterans Affairs (VA) Medical Center (VAMC) that denied payment or reimbursement of certain medical expenses incurred from August 3, 2010 to August 7, 2010.  The VAMC is the Agency of Original Jurisdiction (AOJ) in the present matter.

In February 2012 the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the RO in Cleveland, Ohio.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

In this case, the Veteran was provided emergency medical treatment at a private hospital from August 3, 2010 to August 7, 2010 after developing wound healing problems from a prior left ankle procedure performed in June 2010.  The Veteran asserts that the medical services in question were rendered in a medical emergency of such nature that delay would have been hazardous to life and that no VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been practical.

The Board notes that the AOJ's August 2010 decisional letter denied the Veteran's claim, at least in part, on the basis that the Veteran had "other health coverage."  According to the evidence of record, the Veteran is entitled to some insurance coverage under Medicare Part A.  In this regard, the Veteran indicated at his February 2012 Board hearing (February 2012 Board hearing transcript, pages 2-3) that he had Medicare Part A, and a billing statement covering the Veteran's August 3, 2010 to August 7, 2010 treatment reflects that the Veteran was in receipt of Medicare A at the time of that treatment.

The Board notes that the Veteran is not service connected for any disability.  As such, the provisions of 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120 can provide no basis for a grant of the Veteran's claim.

The law provided, prior to February 1, 2010, that any health-plan contract which includes coverage "in whole or in part, for emergency treatment" precluded reimbursement by VA under the Veterans Millennium Health Care and Benefits Act.  See 38 U.S.C.A. § 1725(f)(2); 38 C.F.R. § 17.1001.  As the Veteran carried a disqualifying health-plan contract, he failed to meet one of the criteria for payment or reimbursement under 38 U.S.C.A. § 1725.

Effective February 1, 2010, however, the Veterans' Emergency Care Fairness Act was signed into law, amending section 1725.  Pub.L. No. 111-137, 123 Stat. 3495.  Section 1725(b)(3)(C) now provides that to be eligible for reimbursement a veteran must be personally liable for emergency treatment furnished to the veteran, which includes not having "other contractual or legal recourse against a third party that would, in whole, extinguish such liability to the provider."  38 U.S.C. § 1725 (emphasis added).  The prior version of the law stated that a veteran who had "other contractual or legal recourse against a third party that would, in whole, or part, extinguish such liability to the provider" did not meet the criteria for being personally liable for emergency treatment.  38 U.S.C. § 1725 (2000) (emphasis added).  Consequently, under the prior version of the statute, any amount, no matter how small, recovered against a third party would extinguish VA's obligation under section 1725.

The amended statute also added subsection (4) to section 1725(c), which appears as follows:

(A) If the veteran has a contractual or legal recourse against a third party that would only, in part, extinguish the veteran's liability to the provider of the emergency treatment ... the amount payable for such treatment under such subsection shall be the amount by which the costs for the emergency treatment exceed the amount payable or paid by the third party, except that the amount payable may not exceed the maximum amount payable established under paragraph (1)(A).

(B) In any case in which a third party is financially responsible for part of the veteran's emergency treatment expenses, the Secretary shall be the secondary payer.

(C) A payment in the amount payable under subparagraph (A) shall be considered payment in full and shall extinguish the veteran's liability to the provider.

(D) The Secretary may not reimburse a veteran under this section for any copayment or similar payment that the veteran owes the third party or for which the veteran is responsible under a health-plan contract.

The Secretary has discretion to apply the amended provision "for emergency treatment furnished to the veteran before the date of the enactment of this Act [February 1, 2010], if the Secretary determines that, under the circumstances applicable with respect to the veteran, it is appropriate to do so."  Expansion of Veteran Eligibility for Reimbursement, Pub.L. No. 111-137, 123 Stat. 3495.

The Board finds that based on the nature of this case, the claim should be remanded to the AOJ for consideration of the claim under the provisions of the Emergency Care Fairness Act, including the amended provisions of 38 U.S.C. § 1725.  The Board notes that the AOJ has not adjudicated the Veteran's claim under the provisions of 38 U.S.C. § 1725 in effect subsequent to February 1, 2010.

As for the merits of the Veteran's assertions, the Board notes that the Veteran has submitted a March 2011 letter from his private physician that, according to the Veteran, establishes that the medical services in question were rendered in a medical emergency of such nature that delay would have been hazardous to life and that no VA or other Federal facilities were feasibly available and an attempt to use them beforehand was not practical.  The Board notes that the AOJ has yet to consider this letter in its adjudication.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AOJ should provide the Veteran with updated 38 C.F.R. § 3.159(b) notice, to include the pertinent provisions of the Veterans' Emergency Care Fairness Act, to include the amended provisions of 38 U.S.C. § 1725.  

2.  After taking any additional development deemed necessary, the AOJ should readjudicate the issue on appeal.  In doing so, the AOJ must consider the pertinent provisions of the Veterans' Emergency Care Fairness Act, Pub. L. No. 111-137, 123 Stat. 3495.  The AOJ must also specifically discuss the March 2011 letter from the Veteran's private physician.  If the benefit sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative (if any) should be afforded the appropriate period to respond.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



